OPINION
DICE, Special Commissioner.
The conviction is for sale of heroin; the punishment, assessed by the jury, thirty (30) years.
In his brief appellant first contends that the court erred in overruling his motion to quash the indictment in which motion it was alleged that the sale of heroin was made by reason of entrapment.
This contention is neither briefed nor discussed by appellant and, therefore, presents nothing for review. Art. 40.09, Sec. 9, Vernon’s Ann.C.C.P.; Linzy v. State, Tex.Cr.App., 478 S.W.2d 950.
He next complains that the court erred in overruling his motion for a continuance. This contention is also neither briefed nor discussed by appellant, and, therefore, presents nothing for review.
In his last ground of error, appellant complains that the evidence is insufficient to support the jury’s verdict. Appellant does not specifically point out in what respect he considers the evidence insufficient but merely makes reference to the law of principals and entrapment. A charge on entrapment was given in the *617court’s charge. The jury rejected the defense of entrapment in their verdict finding appellant guilty. The ground of error is overruled.
The judgment is affirmed.
Opinion approved by the Court.